Citation Nr: 1214235	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to helpless child status for the Veteran's daughter, on the basis of permanent incapacity for self-support before she attained the age of eighteen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  The Veteran has since died, and the appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Office (RO) in Los Angeles, California.  

The appellant and her daughter testified at a January 2012 video conference hearing before the Board.  A transcript has been associated with the claims file.

Additional evidence was submitted in January 2012 accompanied by a waiver of review by the agency of original jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant contends that she is entitled to helpless child status for the purpose of obtaining benefits.  Specifically, she contends that she became permanently incapable of self-support before the age of 18 due to a mental illness, diagnosed as schizophrenia.  

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried, and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (ii); 38 C.F.R. §§ 3.57(a) (1), 3.356 (2011).  Notwithstanding the requirement that a "child" be "unmarried," "[t]he marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void, or has been annulled by a court with basic authority to render annulment decrees unless the Secretary determines that the annulment was secured through fraud by either party or collusion."  38 U.S.C. § 103(e); see also 38 C.F.R. § 3.55(b)(1).  Although a child who has been married must now obtain an annulment to qualify for benefits as a helpless "child of the veteran," as of January 1, 1975, a child whose marriage has been terminated by death or dissolved by a divorce decree would still qualify for benefits as a "child of the veteran," if the divorce decree was obtained, and the appellant's claim was filed prior to November 1, 1990.  38 C.F.R. § 3.55(b)(2); see Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8004(a)(2), (b), 104 Stat. 1388, 1388-343 (1990); see also Giancaterino v. Brown, 7 Vet. App. 555, 560 (1995).  

To establish entitlement to VA benefits on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  Principal factors for consideration are as follows:

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (2011).

In helpless child claims, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.

Evidence of record indicates that the Veteran received social security disability benefits from February 1974 to July 1978 as a child, and from February 1985 forward as an adult.  Tulare County Health & Human Services Agency provided a summary from the appellant's mental health records regarding her treatment starting in March 1972, and resulting in a diagnosis of schizophrenia, childhood type.  Medical records from Kings View Counseling Services are dated from 1991 to 2007 and show that the appellant received mental health treatment for her diagnosed schizophrenia, paranoid type.  One note indicated that the Veteran's diagnosis was of schizophrenia, chronic undifferentiated type, with treatment lasting for as long as she had the illness, with knowledge that schizophrenia was generally considered a lifelong illness.  

In an August 2007 letter and at her January 2012 hearing the appellant explained that she had been married for less than a year after which she was incarcerated, and sought a divorce which was finalized in October 1982.  An interlocutory order for divorce is of record; however, the final divorce decree is not.

Although the evidence suggests that the appellant may be divorced, this does not preclude the possibility that the appellant could otherwise establish that the marriage was void or annulled, which would be necessary where, as here, the claim was filed after November 1, 1990.  See Whitmore v. Shinseki, No. 09-0537, 2010 WL 4351992 (Nov. 4, 2010) (nonprecedential memorandum decision) (indicating appellant, who had already submitted a divorce decree for his marriage, may have been able to obtain a decree annulling his marriage, then submit such evidence to the VA had he been provided with clear and adequate notice of the need to do so); see Pruett v. Principi, 18 Vet. App. 171, 2002 WL 31869282 (Dec. 4, 2002) (nonprecedential Order) (although evidence of record established the appellant's former spouse was granted a divorce, it did not preclude the possibility that the appellant could otherwise establish the marriage was annulled or void, necessitating remand for notice that evidence of that nature would be required to substantiate his claim).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Board observes that although the appellant was provided general notice regarding the eligibility of dependents, she was not provided notice regarding the criteria required to substantiate her claim.  As such, remand is required so that the appellant may be afforded due process, and specifically notified regarding establishing helpless child status, to include applicable provisions regarding marital status.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  Specifically, notify the appellant of the applicable provisions regarding marital status in determining helpless child status.  

2.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

